Title: To George Washington from Jonathan Elmer, 14 February 1791
From: Elmer, Jonathan
To: Washington, George



Sir
14th February 1791

My public engagements for some years past have obliged me to relinquish my professional business, entirely; &, upon taking a seat in the national Senate, I resigned my Civil Employment in my own State. The term of my present service will expire the fourth of March. I shall then be wholly disengaged. Thus circumstanced, I have been advised to offer my service to my Country, as Supervisor of the Revenue in New Jersey under the Act now before Congress, should it finally pass into a Law.
I have taken the liberty to mention this matter to you, Sir, perhaps rather prematurely. It will however afford the more time for deliberation, & it is my wish that, in making the appointment, the public good should alone be considered.
If any further communications are necessary, I shall consider myself very much obliged in receiving early information of it. I have the Honour to be Sir Your most obedient & very Hble Servant

Jonathn Elmer

